NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 FIRST GUARANTY MORTGAGE                              Civil Case No. 18-14567 (SDW)(SCM)
 CORPORATION,

                               Plaintiff,
                                                      ORDER
                 v.

 KIRKPATRICK-BROOKS, et al.,
                                                      January 3, 2019
                              Defendants.


WIGENTON, District Judge.

        Before this Court is the Report and Recommendation (“R&R”) entered on December 14,

2018 by Magistrate Judge Steven C. Mannion (“Judge Mannion”), recommending that Plaintiff’s

motion to remand this action to the Superior Court of New Jersey be granted. Neither Plaintiff nor

Defendants filed an objection to the R&R.

        This Court has reviewed the reasons set forth by Judge Mannion in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

        ORDERED that the R&R of Judge Mannion (ECF No. 15) is ADOPTED as the

conclusions of law of this Court.

        SO ORDERED.

                                                         s/ Susan D. Wigenton
                                                         SUSAN D. WIGENTON
                                                         UNITED STATES DISTRICT JUDGE

Orig:   Clerk
cc:     Magistrate Judge Mannion
        Parties
